Conviction for theft of a horse. The testimony of the father and mother of appellant is not newly discovered evidence.
That part of the charge of the court complained of was not excepted *Page 517 
to at the time. Was it calculated, when the whole charge and evidence are considered, to injure appellant? We understand the charge to mean, that if appellant took the horse by permission of the owner (Marsh Freese) with the intent to comply with the agreement made with him, and by doing that which he had promised to do, then he would not be guilty. But that if appellant, when he obtained possession of the horse from the father of the owner, intended to appropriate the horse to his own use at all events, whether he complied with the agreement made with the owner or not, he would be guilty.
Judgment affirmed.
Affirmed.
Judges all present and concurring.